DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a final office action in response to the applicant arguments/remarks received 06/29/2021.
2.	Claims 21 – 22, 27 – 28 and 33 - 34 have been amended.	
3.	No new claim(s) has/have been added.
4.	Claims 1 - 20 have been cancelled.
5.	Claims 21 - 37 are currently pending and have been examined.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Response to Arguments
1.	Applicant’s amendment to claims 21, 27 and 33 filed on 06/29/2021 necessitated a new ground(s) of rejection presented in this Office action. The newly amended limitation to claims 21, 27 and 33 ““…and in response to determining that the service function device is configured to perform the load balancing function, transmitting the packet of data to the service function device to perform the load balancing function and a second service function of 2Attorney Docket No. 00008-0107-02000 the set of service functions on the packet of data”, changed the scope of the claims. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
Objection to the Claims
1.	Claims 21 – 37 are objected to. Regarding claims 21, 27 and 33, the applicant states on page one of the arguments presented on 06/29/2021 that the amended portion of the claim along with other claims elements set forth below pertains to ¶ 0025 of the specification: 
“…and in response to determining that the service function device is configured to perform the load balancing function, transmitting the packet of data to the service function device to perform the load balancing function and a second service function of 2Attorney Docket No. 00008-0107-02000 the set of service functions on the packet of data”,  however the above details with regards to the independent claims were checked and the examiner could not see such detail in the instant specification. Looking at ¶ 0025 of the specification service functions 102a and 102b may be provided to separate service nodes. SF (service functions) 104a, 104b,104c and 104d may be associated with node 114 that is connected to switch 104. SFs 106a, 106b, 106c, 106d and 106e are associated with service node 116 which is connected to switch 106. ¶ 025 later states that the services functions can be associated with one or more separate service nodes. Such SFs can be: filter, log, load balance, perform network address translation, etc. on packets, and then may transmit the packets as appropriate. However the independent claims were amended to recites details that could not be found clearly in   ¶ 0025 of the specification (particularly the underlined portion highlighted below) such as: 
 	“…and in response to determining that the service function device is configured to perform the load balancing function, transmitting the packet of data to the service function device to perform the load balancing function and a second service function of 2Attorney Docket No. 00008-0107-02000 the set of service functions on the packet of data”. The examiner will proceed to examine the amended claims on the merits as best understood but would like the applicant to clarify on the record as to where the highlighted portion (especially the underlined clause) above is clearly taught by the specification. 	
22 – 26, 28 – 32 and 34 – 37 are objected to by virtue of their dependency on a rejected based claim as set forth above.
2.	The first line of claims 34 – 37 needs to be amended to recite “ The non-transitory computer readable medium…”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,630,578. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claims 21, 27, and 33, ‘578 discloses the limitations in claims 1, 7, and 13.
For claims 22, 28, and 34, ‘578 discloses the limitations in claims 2, 8, and 14.
For claims 23, 29, and 35, ‘578 discloses the limitations in claims 3, 9, and 15.
For claims 24, 30, and 36, ‘578 discloses the limitations in claims 4, 10, and 16.
For claims 25, 31, and 37, ‘578 discloses the limitations in claims 5, 11, and 17.
For claims 26 and 32, ‘578 discloses the limitations in claims 6 and 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 1.	Claims 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2015/0319089) in view of Akiya et al. (US 2016/0134481 A1, the provisional application (62/076, 682) date is relied on , a copy of the provisional application is included with the pertinent paragraphs highlighted).
21, 27, and 33, Liu discloses a data storage device that stores instructions for steering packet traffic through an online network (paragraph 7); and
 	a processor configured to execute the instructions to perform a method including: 
receiving, at a first switch of the online network, a packet of data, wherein the first switch is enabled for service function chaining (par 5-8 service chain), wherein the packet of data includes a source field and a destination field (paragraph 6-8 receiving a packet lookup according to the source and destination of the packet);
 	classifying, by the first switch, the packet of data to a service function chain based any one of the source field and the destination field of the packet of data (par 6-8 lookup according to the source and destination of the packet is part of the service chain), 
the service function chain including a set of service functions to be performed on the packet of data (paragraphs 5-8 where to route it, a service chain);
 	transmitting, by the first switch over the online network, the packet of data to a second switch, wherein the second switch is enabled for service function chaining (paragraph 7 forward the packet to the setting modified based on the matching, para 5-7 sending to the next switch for service function chaining); 
 	inspecting, by the second switch, any one of the source field and the destination field to determine whether a service function device connected to the second switch is configured to perform a service function on the packet of data, the service function being in the set of service functions (par. 6-8 look up matching rule based on the source or destination address of the packet to determine whether to perform a modification on the source or destination fields to forward the packet to a middlebox [service function device] in a service chain for performing the next chained function (par.5-8) which would be to perform a restore operation after the service chain is complete (par.6-8) or to send to another middlebox for the next chained function [par.5-8]),
then transmitting the packet of data to the service function device to perform a first service function and a second service function of the set of service functions on the packet of data (paragraphs 5-8 send to another middlebox for the next chained function; Also the restoring operation comprises two different functions of (vi) restoring the destination address of the packet and (vii) restoring the source address of the packet).
 	Lui does not explicitly disclose that the following details:  “ …inspecting, by the second switch, any one of the source field and the destination field to determine whether a service function device connected to the second switch is configured to perform the load balancing function for the packet of data; and in response to determining that the service function device is configured to perform the load balancing function, transmitting the packet of data to the service function device to perform the load balancing function and a second service function of 2Attorney Docket No. 00008-0107-02000 the set of service functions on the packet of data”, however, Akiya discloses such features see pertinent paragraphs and explanation of Akiya set forth below: 
	¶ 0013, this paragraph set forth the idea that the network of figure 1A is an IP network/MPLS network and the nodes in the network can be interpreted to be switches or routers. 
	¶ 0024, states that the nodes in the network can apply service functions to a particular packet, one of such service function is “load balancing”, it should be noted in figure 1B, that a particular packet can have multiple service function in its NSH header (¶ 
	¶ 0055, one node can request to a downstream node if it can apply various service function or a particular service function. In other words service node 110(2) can perform SF(1) and send to the requesting node a list of nodes in the downstream as potential service node to act on a given packet.  ¶ 0055 and ¶ 0057 clearly states each service function of the downstream node can be determines and such list is returned to the requesting node. As seen in ¶ 0024 load balancing is a service function that can be applied to the packet and can be configured at any node in network of Figure 1A.
	The last sentence of ¶ 0055 clearly states a hash key is sent to the requesting node from the downstream node that entails an IP destination address, the hash key is used to inspect the packet, for example the IP destination address of  the packet tells the destination of the next node in the network it should traverse  that can satisfied a particular service function (¶ 0024 states that load balancing is a SF that can be easily configured at any node) in order to reach its final destination.
 	Figure 1B also states in the NSH multiple service function is present so if a particular node conduct a particular service function (e.g load balancing)  then the remaining service function is/are  passed in the same packet to the nodes downstream until it reaches its final destination.
	Note that in ¶ 0026 of the provisional application steps 2 and 3 can be repeated for each next service node, in other words the steps need not be at the ingress (accounting for the limitation of claim 21 of a second switch performing such functionality in the middle of the network) [supporting paragraphs are highlighted in the provisional application and is included for the applicant consideration] 
	In conclusion the combination of the paragraphs above with regards to the secondary reference (Akiya) discloses the remaining feature set forth below: 
“ …inspecting, by the second switch, any one of the source field and the destination field to determine whether a service function device connected to the second switch is configured to perform the load balancing function for the packet of data; and in response to determining that the service function device is configured to perform the load balancing function, transmitting the packet of data to the service function device to perform the load balancing function and a second service function of 2Attorney Docket No. 00008-0107-02000 the set of service functions on the packet of data”
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s system in view of Akiya. The motivation for making the above modification would have been for the use of a flow label field and a target index field to discover and maintain the service function chaining paths available on a service topology layer of a network. [see ¶ 0012 of the secondary reference].
Note to applicant:
 	Other references that covers the scope of the limitations accounted for by the reference of Akiya above are:
A.	Janakiraman et al. (US 2014/0254374 A1), see figure 1 and ¶ 0032 and ¶ 062, the service node 130a can be considered the second switch since it is not at the edge of the network, it will then inspect the address of the packet  and make a determination of the next node in the service chain by selecting a flow distribution RBridge using a load balancing structure. It should be noted since a service chain is involved (¶ 0054) , the packet will traverses the load balancing bridge and move on in the network to other service nodes to carry out the different service function until the packet reaches its destination.

 	Regarding claims 22, 28, and 34, Liu discloses modifying, by the first switch, a source Media Access Control (“MAC”) field to identify the service function chain classified by the switch (paragraph 7 modifying the source and destination mac fields to follow the next hop in the service chain).

 	Regarding claims 23, 29, and 35, Liu discloses modifying, by the first switch, the destination MAC field to identify a MAC address of a first service function of the set of service functions of the service function chain (paragraph 7 and ¶ 0005modifying the destination field. A service chain involves a plurality of service functions for the packet to traverse the service chain. See also figure 1B of the secondary reference of Akiya).

 (paragraph 5 service chain and paragraph 24 service chain functions are maintained, paragraph 25 the stored rules are dynamically updated by the controller. See also figure 1B of the secondary reference of Akiya).

 	Regarding claims 25, 31, and 37, Liu discloses receiving, by the first switch, a list of service function chains, each service function chain including a set of service functions from the list of service functions and matching criteria to identify packets to be classified (paragraph 25. See also figure 1B of Akiya, that is in the packet header are service functions and flow labels that identifies matching criteria for the classification of packets).

Regarding claims 26 and 32, Liu discloses the service function label is a Media Access Control (“MAC”) address of the corresponding service function (paragraph 7 MAC address for forwarding is in the service chain).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463